Citation Nr: 1509640	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-17 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back disability (claimed as back pain).

2.  Entitlement to service connection for eye disorder (claimed as vision problems), including as due to residuals of head injury.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for skin disorder of the feet (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1971, including combat duty in the Republic of Vietnam.  He received the Combat Infantryman Badge and Air Medal, among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California which-in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a Board hearing at the RO in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  Following the hearing, the Veteran submitted additional medical evidence under waiver of initial RO review and consideration.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2014).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The Veteran perfected appeals with regard to the denials of service connection for posttraumatic stress disorder and arteriosclerotic heart disease.  Those claims were subsequently granted in full.

The issues of entitlement to service connection for a low back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no indication that a current eye disability may be related to service.

2.  The Veteran does not have a current skin disorder of the feet.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The requirements for entitlement to service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a July 2007 RO letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1) (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment, VA, relevant private medical records, are in the claims file.  

The Veteran was not afforded a VA examination or opinion with regard to the eye or skin claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As discussed below there is no indication that any current eye disability may be related to service.  The currently identified eye conditions were reported long after service; and there is no evidence to support the Veteran's implicit assertion that they are the result of an injury in service.  Similarly there is no evidence to support the contention that a current eye disability may be related to service connected diabetes mellitus.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a lay assertion that one condition was caused by a service connected condition is insufficient to trigger VA's duty to provide an examination).

Neither the Veteran nor his representative asserts that there are additional records to be obtained, other than those which the Veteran informed the undersigned he would obtain himself.  The Board notes the representative's request at the hearing that additional efforts be exerted to obtain the Veteran's service personnel records, which the Veteran testified he was told were fire related.  The Board finds all relevant records are in fact in the claims file.  The representative reported that his request was made to obtain proof that the Veteran was med-evacuated out of Vietnam due to the injuries he sustained.  The service treatment and other records fully document why the Veteran was returned home from Vietnam, which was not for the reason the representative asserted.  In any event, the paper trail is complete and, while the back claim is remanded later in this decision, the Board does not direct any additional efforts related to service treatment or personnel records.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim, including the type medical nexus opinion that would prove his claims.  Further, as noted in the Introduction, the undersigned held the record of the hearing open for 60 days so the Veteran could obtain additional evidence.  Hence, the Board finds the applicable regulatory requirements, as interpreted in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

At the hearing, the Veteran testified that the inception of his claimed disabilities was an injury he sustained when a helicopter carrying the Veteran and his unit into a "hot" zone was shot down.  The Veteran and his fellow soldiers had to jump from the helicopter before it hit the ground, and the Veteran testified he landed against a stump and had a brief loss of consciousness.  After he regained consciousness and, after the immediate fire fight was over, he told his sergeant he "saw two of him."  See Transcript, p. 5.  The Veteran testified further that he was treated by a regular doctor, and that he did not see an eye doctor.

As concerns the skin disorder of his feet, the Veteran and his wife testified essentially that it had resolved.  The Veteran's wife testified that the Veterans feet were now beautiful.

As noted earlier, the first requirement for service connection is that there be a currently diagnosed disease or injury.  38 C.F.R. § 3.303.  The Board acknowledges the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  VA received the Veteran's claim in May 2007. 

On his January 1971 Report of Medical History for his physical examination for discharge, the Veteran denied any prior history of a head injury.  The July 1971 Report of Medical Examination For Medical Board reflects that the Veteran's vision was 20/20 in the right eye, and 20/50 in the left, correctible to 20/20.  The Veteran's eyes and neurological areas were assessed as normal.

A VA outpatient entry dated in September 2007 notes the Veteran's complaints of blurred vision in the morning, which the examiner noted was likely due to dry eyes.  A January 2009 VA ophthalmology consult reflects that examination revealed the Veteran's visual acuity as 20/20-2 PH 20 and 20/20 PH 20/gl.  The only abnormality diagnosed was a borderline large drusen of the right eye, for which the examiner recommended dietary changes.  Parenthetically, the Board notes that drusen are, "one of the small yellowish deposits of cellular debris that accumulate between the pigmented epithelial layer of the retina and the inner collagenous layer of the choroid, that are typically associated with aging, and that may be a sign of certain pathological conditions (as age-related macular degeneration)."  See Medline Plus Medical Dictionary, http://www.merriam-webster.com/medlineplus/drusen.  

An entry dated in November 2012 notes that the Veteran denied any vision loss; and, a later entry dated in June 2014 notes the Veteran's vision diagnosis was presbyopia  in both eyes.  Presbyopia is "hyperopia and impairment of vision due to old age".  Dorland's Illustrated Medical Dictionary 1349 (28th ed.1994).  Further, a September 2013 VA outpatient entry notes that a CT of the head revealed no major abnormalities.

The Veteran's representative asserted at the hearing that the Veteran may have a vision or eye disorder related to diabetes mellitus.  The September 2009 VA diabetes examination report reflects that the examiner noted that there was no diabetic retinopathy present.  An August 2014 VA outpatient entry also notes the absence of any diabetic retinopathy.  There is no competent evidence that presbyopia, the drusen or any other eye disability is caused or aggravated by diabetes.  The lay contention that one condition may be caused by another is insufficient to trigger the low threshold for triggering VA's duty to get an examination.  Waters v. Shinseki.  It follows that such assertions would be insufficient to establish service connection.

The Veteran's in-service helicopter injury and double vision are presumed to have occurred; because the incident is consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154(b); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

Double vision has not been reported at any time since service.  There is no evidence that this is a current disability, and service connection cannot be established.  There is also no evidence of a link between the current presbyopia and drusen and a disease or injury in service.  

Skin

The September 2009 Agent Orange Protocol notes that examination revealed the Veteran's skin was clear.  The September 2009 VA diabetes examination report also noted the skin was clear.  VA outpatient entries dated in March 2012 note the skin as clear, as does VA diabetic foot examinations.  See, e.g., September 2013 outpatient entry.  They note the Veteran's complaints of bilateral foot pain and burning, which were attributed to peripheral neuropathy, but no active skin pathology.  A November 2012 outpatient entry notes that physical examination revealed the skin as warm and dry; and, a February 2013 entry notes the Veteran denied any new skin rash.

In light of all of the above, and the testimony of the Veteran and his spouse, the Board finds the preponderance of the evidence shows the absence of a currently diagnosed eye disorder or skin disorder of the foot.  Thus, the first requirement for service connection is not met, and the Board is constrained to find against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for eye disorder (claimed as vision problems), including as due to residuals of head injury, is denied.

Entitlement to service connection for skin disorder of the feet (claimed as jungle rot) is denied.


REMAND

Additional development is needed as concerns the Veteran's low back and hypertension claims.  The Veteran is the recipient of the Combat Infantryman Badge and, as noted earlier, he testified he sustained a back injury during a combat operation.  Hence, there is a presumption that the in-service event occurred and that it is causally connected to the claimed low back disorder.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  A nexus between a current disability and military service still must be shown.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).

The December 2011 VA examination report reflects that the examiner rendered a negative nexus opinion.  The Board notes, however, that while the report suggests 

that the examiner fully considered the Veteran's lay report, it is not entirely clear.  Hence, the Board will remand so that the examiner may accord full consideration to the Veteran's account of an in-service injury low back injury during combat.

The September 2009 VA diabetes examination report reflects that the examiner opined that the Veteran's hypertension was not due to his service-connected diabetes mellitus.  He did not, however, address whether the diabetes aggravates the hypertension.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Hence, additional medical input is needed.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the December 2011 low back examination.  The examiner should presume that the in-service back injury reported by the Veteran actually occurred.  The absence of documented medical treatment, alone, is not a sufficient basis for a negative nexus opinion.  If the absence of medical treatment is significant, please explain why.

The examiner should provide an opinion as to whether the Veteran's current low back disability is the result of the back injury in service.  The examiner should provide reasons for the opinion.

If the examiner is not available another doctor may provide the opinion.  If further examination is recommended, this should be conducted.

2.  Send the claims file to the examiner who conducted the September 2009 VA diabetes examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's diabetes mellitus aggravates-that is, chronically worsens, his hypertension.  Any opinion should be fully explained and the rationale provided.

If there is aggravation, the examiner should opine whether there is medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the hypertension, prior to aggravation.

In the event either examiner is no longer available, refer the claims file to an equally qualified examiner for each requested opinion.

Should a substitute examiner advise the requested opinion(s) cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


